Citation Nr: 0305166	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased in a 10 percent rating for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied a compensable 
rating for a right ankle disorder.  In March 1998, the 
veteran testified at an RO hearing.  In March 1998, the RO 
increased the right ankle disability rating to 10 percent.  
The veteran continued to appeal for a higher rating.  In 
February 1999, the Board remanded this case for additional 
evidentiary development, which has since been completed.  

In March 2002, the RO issued a decision denying a compensable 
rating for hemorrhoids.  The veteran filed a timely notice of 
disagreement regarding this issue, and in November 2002, the 
RO issued a statement of the case.  A substantive appeal has 
not been submitted on this issue, and thus the matter is not 
before the Board at this time.


FINDINGS OF FACT

The veteran's right ankle disorder is manifested by no more 
than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
ankle disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1983 to September 1994.  The service medical records reveal 
treatment for recurrent right ankle sprains.  In October 
1989, the veteran underwent reconstructive surgery of the 
right ankle.  

In December 1994, the RO granted service connection and a 
noncompensable rating for the postoperative right ankle 
disability.  

A February 1996 VA treatment report notes the veteran's 
complaints of cramping in the right ankle.  Physical 
examination revealed no swelling.  

In November 1996, the veteran filed a claim seeking an 
increased rating for his right ankle disorder.  

At a March 1998 RO hearing, which included issues concerning 
multiple disabilities, the veteran testified that his right 
ankle swells up and becomes painful as the day goes on.  He 
reported reduced range of motion in the right ankle.  He 
indicated that pain medicine was not of much help, and that 
it was better simply to get off his feet to rest and use ice 
packs.  The veteran indicated that he is employed by the post 
office performing lawn maintenance and indoor custodial work.

In a March 1998 decision, the RO increased the right ankle 
disability rating to 10 percent.

A February 1999 treatment report noted the veteran's 
complaints of right ankle pain.  Physical examination of the 
right ankle revealed no effusion or inflammation.

In September 2001, the RO sent correspondence to the veteran 
requesting information as to all treatment he has received 
for his right ankle disorder.  He did not respond.  In 
November 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In November 2001, a VA examination was conducted.  The 
examiner noted the veteran's history of right ankle surgery 
and his current complaints of intermittent pain in the right 
ankle unrelated to activity.  The veteran reported pain in 
his right ankle occurring approximately 4 times per week.  He 
indicated that he did not take any medication for it, and 
that he did not use a brace on his right ankle.  Physical 
examination revealed a well-healed and nontender scar on the 
lateral aspect of the right ankle.  The rest of the right 
ankle examination revealed no deformity or tenderness.  Range 
of motion testing revealed plantar flexion from 0 to 40 
degrees and dorsiflexion from 0 to 10 degrees.  There was 
good power against resistance in both directions.  No pain, 
fatigue, weakness or incoordination were indicated.  The 
veteran did not complain of pain, and did not have a 
reduction in the range of movement on repetitive movements.  
The report also noted that the veteran had a normal gait, and 
was able to stand on the tips of his toes and also to walk on 
the tips of his toes with some difficulty.  X-ray examination 
of the right ankle revealed a suggestion of enchodroma of the 
distal fibula and degenerative changes of the ankle.  The 
clinical diagnosis was status post right ankle surgery.

Other VA treatment records from recent years, dated into 
2002, primarily concern unrelated ailments.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and the 
Board's prior remand, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim, 
and of his and the VA's respective duties to obtain evidence.  
Pertinent identified medical records have been obtained, and 
a VA examination  has been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has assigned the veteran's service-connected right 
ankle disorder a 10 percent disability rating.  

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle.  A 20 percent disability rating is 
warranted when there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Code 5271.

According to 38 C.F.R. § 4.71, Plate II, full ankle plantar 
flexion is to 45 degrees and full dorsiflexion is to 20 
degrees.  

On the November 2001 VA examination, the veteran's right 
ankle exhibited a range of motion to 40 degrees plantar 
flexion and to 10 degrees dorsiflexion.  There was good power 
against resistance in both directions.  No pain, fatigue, 
weakness or incoordination were indicated.  The veteran did 
not complain of pain, and did not have a reduction in the 
range of movement on repetitive movements.  There were no 
signs of instability. 

The recent VA examination and other medical records in recent 
years depict no more than moderate limitation of right ankle 
motion, and such is to be rated 10 percent under Code 5271.  
There is no credible evidence that any pain on use or during 
flare-ups results in marked limitation of motion as required 
for a 20 percent rating under Code 5271.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for the right ankle 
disorder.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right ankle disorder is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

